Citation Nr: 1525888	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982, from January 2001 to August 2001, from January 2005 to February 2005, and from September 2005 to November 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for left knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's obstructive sleep apnea had onset during active service or was caused or permanently aggravated by his active military service, to include as secondary to service connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In the instant case, the Veteran is seeking entitlement to service connection for obstructive sleep apnea, to include as secondary to his service connected PTSD.

The Veteran was diagnosed with obstructive sleep apnea in 2009.  However, he testified at his videoconference hearing that he first noticed problems sleeping during his period of active service from September 2005 through November 2006 while deployed in Iraq.  

The Veteran's spouse, L.H., submitted a statement noting that after the Veteran returned from his final deployment in 2006, she witnessed instances when the Veteran would gasp or stop breathing during his sleep and observed that the Veteran experience severe daytime sleepiness and difficulty concentrating.  Additionally, a fellow service member, Capt. M.W., submitted a statement reporting that he had bunked with the Veteran throughout his deployment and observed that as the deployment progressed, the Veteran snored more and began to gasp for breath in his sleep, which he had never previously done.  Capt. M.W. also stated that the Veteran complained of fatigue, although he appeared to be getting enough sleep, and lost a noticeable amount of weight.  

In May 2015, Dr. L.M. opined that the Veteran's sleep apnea was at least as likely as not related to his active military service based firstly on the absence of any sleep problems prior to his deployment with symptoms developing thereafter and secondly a known correlation between PTSD and sleep apnea noted in medical literature.  

Based on the above evidence, entitlement to service connection for obstructive sleep apnea is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Veteran is also seeking entitlement to service connection for osteoarthritis of the left knee.  

The Veteran testified at his videoconference hearing that during his last deployment to Iraq, in November or December 2005, he tripped on a stone and injured his left knee.  He further testified that he received medical treatment for this injury.  Unfortunately, there are no records of this treatment in the Veteran's service treatment records.  The only documented injury to the Veteran's left knee is a report of a left knee fracture in February 2010 that did not occur in the line of duty.  Nevertheless, the Board finds the Veteran's testimony to be credible and consistent with the nature of his service.  

As the Veteran has a current diagnosis of osteoarthritis in the left knee, the Board finds that a remand is necessary to obtain a VA medical opinion to determine whether the Veteran's current disability is related to his active military service.  Since the Veteran is also service-connected for lumbar spine degenerative disc disease and radiculopathy of the left lower extremity, the examiner is asked to address whether the Veteran's left knee arthritis was caused or permanently aggravated by these service connected disabilities.  

Additionally, if the Veteran is able to remember the name of the hospital or medical clinic where he was treated for his left knee injury in service, the RO should attempt to obtain any service treatment records retained there.  

Accordingly, the case is REMANDED for the following action:

1. If the Veteran is able to provide the name of the hospital or clinic where he was treated for his left knee injury in November or December 2005, the RO should attempt to obtain any service treatment records retained there.  The RO should document all attempts to obtain these records and if they cannot be obtained, a formal finding of unavailability should be associated with the Veteran's claims file.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his left knee condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left knee disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner should assume that the Veteran's account of an in-service injury to his left knee in 2005 is credible.  

The examiner should also address whether it is at least as likely as not that the Veteran's left knee disability was caused or permanently aggravated by the Veteran's service connected lumbar spine degenerative disc disease and left leg radiculopathy.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


